Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
37 CFR 1.475(c) states, “If an application contains claims to more or less than one of the combinations of categories of invention set forth in paragraph (b) of this section, unity of invention might not be present.”

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1, drawn to the circuit of Fig. 1; 
Species 2, drawn to the circuit of Fig. 2a; 
Species 3, drawn to the circuit of Fig. 2b; 
Species 4, drawn to the circuit of Fig. 2c; 
Species 5, drawn to the circuit of Fig. 3a; 
Species 6, drawn to the circuit of Fig. 3b; 
Species 7, drawn to the circuit of Fig. 4a; 
Species 8, drawn to the circuit of Fig. 4b; 
Species 9, drawn to the circuit of Fig. 4c; 
Species 10, drawn to the circuit of Fig. 4d; 
Species 11, drawn to the circuit of Fig. 5a; 
Species 12, drawn to the circuit of Fig. 5b; 
Species 13, drawn to the circuit of Fig. 5c; 
Species 14, drawn to the circuit of Fig. 6a; 
Species 15, drawn to the circuit of Fig. 6b; 
Species 16, drawn to the circuit of Fig. 6c; 
Species 17, drawn to the circuit of Fig. 6d; 
Species 18, drawn to the circuit of Fig. 7i; 
Species 19, drawn to the circuit of Fig. 7ii; 
Species 20, drawn to the circuit of Fig. 7iii; 
Species 21, drawn to the circuit of Fig. 7iv; 
Species 22, drawn to the circuit of Fig. 7v; 
Species 23, drawn to the circuit of Fig. 7vi; 
Species 24, drawn to the circuit of Fig. 10; and
Species 25, drawn to the circuit of Fig. 12.
The species are independent or distinct, from each other, because as disclosed the different species have mutually exclusive characteristics (e.g., mutually exclusive structures and operations) for each identified species.
In addition, the species are not obvious variants of each other based on the current record.
Applicant is required in reply to this action to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. 

The reply must also identify the claims readable on the elected species including any claims subsequently added. 

An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

Currently, no claims appear to be generic.

The groups of inventions/species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Any international application must relate to one invention only or to a group of inventions/species so linked as to form a single general inventive concept.  
Where a group of inventions/species is claimed the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions/species involving one or more of the same or corresponding special technical features.  
The expression “special technical features” means those technical features that define a contribution which each of the claimed inventions/species, considered as a whole, makes over the prior art.  See MPEP 1850.  
The Species lack unity of invention because even though the inventions of these Species require the technical feature of a drive transistor, this technical feature is not a special technical feature as it does not make a contribution over the prior art.
As demonstrated by the “Y” references on the International Search Report, at least one independent claim of the application does not avoid the prior art, therefore, the special technical feature of the application is anticipated by or obvious in view of the prior art.  
Consequently, the species and inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species and/or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention and/or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
17 August 2022